Exhibit 10.1

Dated 29 April 2009

China Holdings Acquisition Corp.

and

World Sharehold Limited

and

Wang Wei Yao

and

Shao Jian Jun

DEED OF TERMINATION AND MUTUAL RELEASE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page Contents   

1.      Definitions and Interpretation

   1

2.      Effective Date and Termination

   2

3.      Termination of the Deed of Undertaking

   2

4.      Acknowledgment and Confirmation

   3

5.      Mutual Release

   3

6.      Third Party Rights

   3

7.      Notices

   4

8.      Execution

   5

9.      Governing Law etc.

   5

 

i



--------------------------------------------------------------------------------

This Deed of Termination and Mutual Release is made on 29 April 2009 between:

 

(1) China Holdings Acquisition Corp., a company organized under the laws of
Delaware, United States of America whose principal office is at 1000 N. West
Street, Suite 1200, Wilmington, DE 19801, U.S.A. (“CHAC”);

 

(2) World Sharehold Limited (Company Registration Number: 575688), a company
incorporated in the British Virgin Islands whose registered address is at
TrustNet Chambers, P.O. Box 3444, Road Town, Tortola, British Virgin Islands
(“WSL”);

 

(3) Wang Wei Yao, whose address is at Room 302, Unit 1, Block 4, Jinguyuan Small
District, Danyang City, Jiangsu Province, People’s Republic of China (“Wang”);
and

 

(4) Shao Jian Jun, whose address is at Yimin Road, Danyang, Jiangsu, People’s
Republic of China (“Shao”).

Whereas:

 

(A) The Parties entered into the Deed of Undertaking (as defined below) pursuant
to which CHAC agreed to make the Offer (as defined below) and the Sellers agreed
to accept the Offer in respect of all the Shares (as defined below) held by them
upon the satisfaction of certain pre-conditions.

 

(B) The Parties have elected to terminate the Deed of Undertaking on the terms
and subject to the conditions of this Deed.

Now this Deed Witnesseth as follows:

 

1. Definitions and Interpretation

 

1.1 In this Deed, unless the context otherwise requires, the provisions in this
Clause 1.1 apply:

“Common Stock” means the common stock of CHAC, USD$0.001 par value per share;

“Company” means Bright World Precision Machinery Limited (Company Registration
Number. 200409453N), a company incorporated in Singapore whose registered
address is at 36 Robinson Road, #17-01 City House, Singapore 068877;

“Deed of Undertaking” means the deed of undertaking dated 20 July 2008 and
amended on 24 October 2008 entered into between the Parties, and as the same may
be amended, varied or supplemented from time to time;

“Effective Date” means 3 April 2009;

“Founders” has the meaning given to it in the Founders’ Agreement;

“Founders’ Agreement” means the letter agreement dated 24 October 2008 entered
into between CHAC and the Founders, and agreed and acknowledged by WSL;

 

- 1 -



--------------------------------------------------------------------------------

“Obligations” has the meaning given to it in the Deed of Undertaking;

“Offer” has the meaning given to it in the Deed of Undertaking;

“Parties” means CHAC, WSL, Wang and Shao, and “Party” shall mean any of them;

“Person” means any legal person, including any individual, corporation,
investment fund, partnership, limited partnership, limited liability company,
joint venture, joint stock company, association, trust, unincorporated entity or
other entity;

“Sellers” means WSL, Wang and Shao;

“Shares” means the issued and paid-up ordinary shares in the capital of the
Company;

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed or admitted for trading on a
Trading Market, a day on which the Common Stock is traded in the
over-the-counter market or is quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i) or (ii)
hereof, then Trading Day shall mean a U.S. Business Day;

“Trading Market” means the NYSE Amex (formerly know as the American Stock
Exchange) (“AMEX”) or, if the Common Stock is not listed on AMEX, such other
exchange or quotation system on which the Common Stock is listed or quoted for
trading on the date in question; and

“U.S. Business Day” means any day except Saturday, Sunday and any day which
shall be a United States federal legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

1.2 References to CHAC shall include its assigns or successors-in-interest.

 

2. Effective Date and Termination

The Parties hereby acknowledge and agree that this Deed became effective on the
Effective Date.

 

3. Termination of the Deed of Undertaking

In consideration of the mutual premises and releases herein contained the
Parties hereby acknowledge and agree by mutual consent that the Deed of
Undertaking was terminated with effect from the Effective Date without the need
for any further action on the part of any of the Parties.

 

- 2 -



--------------------------------------------------------------------------------

4. Acknowledgment and Confirmation

 

4.1 The Parties acknowledge that WSL’s Obligations under the Deed of Undertaking
lapsed in accordance with Section 6.2 thereof and, consequently, CHAC notes that
CHAC’s and the Founders’ obligations under the Founders’ Agreement have
terminated in accordance with Section 4.2 thereof.

 

4.2 CHAC confirms to WSL that CHAC and/or its concert parties have never dealt
in the shares of the Company.

 

5. Mutual Release

 

5.1 In consideration of the mutual premises and releases herein contained:

 

  5.1.1 CHAC does hereby with effect from the Effective Date, fully and forever
release and discharge each of the Sellers and their respective successors,
assigns, directors, officers, employees and agents, from any and all claims,
demands, agreements, contracts, covenants, representations, warranties,
promises, undertakings, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, accounts, damages. judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise, whether
known or unknown, whether or not concealed or hidden, which against any of them
it has had, may have had or now has, or which any of its successors or assigns
hereafter can, shall or may have, whether arising from or in connection with the
Deed of Undertaking and/or the Offer, up to and including the Effective Date
including, without limitation, any and all claims which were or might have been
asserted; and

 

  5.1.2 each of the Sellers does hereby with effect from the Effective Date,
fully and forever release and discharge CHAC and their respective successors,
assigns, directors, officers, employees and agents, from any and all claims,
demands, agreements, contracts, covenants, representations, warranties,
promises, undertakings, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, accounts, damages, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise, whether
known or unknown, whether or not concealed or hidden, which against any of them
it has had, may have had or now has, or which any of its successors or assigns
hereafter can, shall or may have, whether arising from or in connection with the
Deed of Undertaking and/or the Offer, up to and including the Effective Date
including, without limitation, any and all claims which were or might have been
asserted.

 

6. Third Party Rights

This Deed is not intended to, and shall not, confer any rights or remedies upon
any Person other than the Parties hereto or otherwise create any third-party
beneficiary hereto.

 

- 3 -



--------------------------------------------------------------------------------

7. Notices

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Clause 7 prior to 5:00 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in this Clause 7 on
a day that is not a Trading Day or later than 5:00 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
United States nationally recognized overnight courier service, or (d) upon
actual receipt by the Party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:

In the case of CHAC to:

China Holdings Acquisition Corp.

1000 N. West Street, Suite 1200

Wilmington, DE 19801

Fax: 203.226.8022

Attention: Paul Kelly

With a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

Robert S. Strauss Building

1333 New Hampshire Avenue, N.W.

Washington, DC 20036-1564

Fax: 202.955.7778

Attention: Rick L. Burdick

If to the Sellers:

World Sharehold Limited

Picheng Town, Danyang City, Jiangsu

Province 212311

China

Fax: +86 511 86342922

Attention: Wang Wei Yao/ Shao Jian Jun

With a copy to (which will not constitute notice):

Shook Lin & Bok LLP

AlA Tower

1 Robinson Road

#18-00

Singapore 048542

Fax: +65 6535 8577

Attention: David Chong/ Bethia Su

File Reference: YPL/SYS/2080526

 

- 4 -



--------------------------------------------------------------------------------

8. Execution

This Deed may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to the
other Parties, it being understood that the Parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

9. Governing Law etc.

All questions concerning the construction, validity, enforcement and
interpretation of this Deed shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware (U.S.A.), without
regard to principles of conflicts of law thereof. Each Party hereby waives all
right to a trial by jury in any action, suit or proceeding brought to enforce or
defend any rights or remedies under this Deed. Each Party hereto irrevocably
submits to the exclusive jurisdiction of any Delaware state or federal court in
any action or proceeding arising out of or relating to this Deed, and hereby
irrevocably agrees that all claims in respect of such action or proceeding shall
be heard and determined in such a Delaware state or federal court. Each Party
irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise any claims that it is not subject to the
jurisdiction of the above court, that such action is brought in an inconvenient
forum or that the venue of such action is improper. Each Party irrevocably
consents to the service of any and all process in any such action, suit or
proceeding by the delivery of such process to such Party at the address and in
the manner provided in Clause 7.

 

- 5 -



--------------------------------------------------------------------------------

In witness whereof we have caused this Deed to be executed as a deed on the day
and year first above written.

 

The Common Seal of

 

China Holdings Acquisition Corp.

 

was hereto affixed in the presence of:

 

}

 

/s/    James D. Dunning, Jr.

    James D. Dunning, Jr.     President            

The Common Seal of

 

World Sharehold Limited

 

was hereto affixed in the presence of:

 

}

 

/s/    Wang Wei Yao

    Director    

/s/    Shao Jian Jun

    Director/Secretary    

 

- 6 -



--------------------------------------------------------------------------------

EXECUTED as a deed by:

 

/s/    Wang Wei Yao

SIGNED by Wang Wei Yao

EXECUTED as a deed by:

 

/s/    Shao Jian Jun

SIGNED by Shao Jian Jun

 

- 7 -



--------------------------------------------------------------------------------

AGREED AND ACCEPTED BY:

China Holdings Acquisition Corp.

/s/    Paul K. Kelly

Paul K. Kelly

Chairman and Chief Executive Officer

Signature Page to Deed of Undertaking